Citation Nr: 0603039	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-05 614	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension due to 
aggravation by service-connected nephrolithiasis. 

2.  Entitlement to an increased rating for nephrolithiasis, 
currently rated as 30 percent disabling, is denied. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1957. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a September 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in San Juan, the 
Commonwealth of Puerto Rico (hereinafter RO).  The case was 
remanded for additional development in September 2003, and 
this case is now ready for appellate review. 


FINDINGS OF FACT

1.  There is competent medical evidence indicating that 
hypertension is aggravated by service-connected 
nephrolithiasis. 

2.  The weight of the evidence as to whether the veteran's 
renal failure is etiologically related to service connected 
disability attributed to nephrolithiasis is in approximate 
balance. 

CONCLUSIONS OF LAW

1.  Service connection for that portion of hypertension that 
is aggravated by the service connected nephrolithiasis is 
granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 100 percent rating for rating for 
nephrolithiasis are met.  38 U.S.C.A. §§ 1155, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.115a, Diagnostic Codes (DCs) 7508, 7509, (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Given the manner in which the veteran's claims will be 
granted below, no useful purpose would be served by delaying 
the adjudication of the veteran's claims further to conduct 
additional development pursuant to the VCAA.  Thus, the Board 
finds that further development is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

Disability due to nephrolithiasis is rated under the same 
criteria as hydronephrosis, with certain exceptions not 
applicable in the instant case.  38 C.F.R. § 4.115a, DC 7508.  
Severe disability due to hydronephrosis is rated on the basis 
of renal dysfunction.  38 C.F.R. § 4.115a, DC 7509.  A 100 
percent rating is warranted for renal dysfunction manifested 
by markedly decreased functioning of the kidney or other 
organ systems, especially the cardiovascular system.  
38 C.F.R. § 4.115a.   

Applying the criteria above to the facts of this case, the 
Board finds that the March 2004 VA examinations conducted as 
requested by the Board in its September 2003 remand reveal 
probative positive evidence sufficient to warrant the 
granting of the veteran's claims.  First with regard to 
hypertension, it was concluded in essence by a VA physician 
who examined the veteran in March 2004 that there was a 
"permanent increase in severity" of this condition due to 
aggravation by the service connected nephrolithiasis.  As 
such, and given the holding in Allen, the Board concludes 
that service connection for that portion of the veteran's 
disability due to hypertension that is aggravated by 
nephrolithiasis should be granted. 

With regard to the rating for nephrolithiasis, the Board 
notes that the veteran currently suffers from end stage renal 
disease, and it was the opinion of a VA physician who 
examined the veteran in March 2004 that the veteran's renal 
failure was "more likely than not secondary to 
nephrosclerosis caused by diabetes and hypertension" and 
that "[s]ervice-connected renal calculi and infections due 
to the calculi are considered as aggravating factors," but 
that renal failure could not be "directly related" to 
service connected disability "in the presence of more likely 
causes as diabetes and hypertension."  While this statement 
can be viewed as representing both positive and negative 
evidence as to the issue of the impact of service connected 
disability on the veteran's renal failure, given the 
principles with regard to aggravation of non-service 
connected disability by service connected disability embodied 
by Allen, and the fact that this adjudication by the Board 
has found that a portion of the hypertension is due to 
service-connected disability (by way of aggravation), the 
Board finds that the veteran's renal failure is due at least 
in some part to service connected disability.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The end-stage 
renal disease requires regular dialysis and as such, and 
resolving all reasonable doubt in favor of the veteran, a 100 
percent rating for the service connected nephrolithiasis is 
warranted.  38 C.F.R. § 4.115a, DCs 7508, 7509.  


ORDER

Entitlement to service connection for that portion of the 
disability associated with hypertension that is aggravated by 
nephrolithiasis is granted.  

Entitlement to a 100 percent rating for nephrolithiasis is 
allowed, subject to the regulations pertinent to the 
disbursement of monetary funds.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


